Citation Nr: 1741573	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-22 984 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to November 18, 2014, and to a rating in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a Board hearing before the undersigned in May 2017.  A transcript of the hearing is of record.  

The record reflects that in May 2017, the Veteran, through his representative, submitted a VA Form 9 with respect to the issue of entitlement to entitlement to an increased rating for radiculopathy of the left lower extremity.  On that form he requested a hearing before a traveling Veterans Law Judge.  Inasmuch as the record shows that the RO has not certified the above issue to the Board, the Board will not assume jurisdiction of the left lower extremity issue at this time.  That issue, namely entitlement to an increased rating for radiculopathy of the left lower extremity, will be the subject of a later Board action.

The Veteran, through his representative, submitted additional evidence in June 2017, along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  For the period prior to From July 15, 2009 to November 17, 2014, the service-connected degenerative disc disease of the lumbar spine is not manifested by forward flexion functionally limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to less than 120 degrees; objective evidence of muscle spasm or guarding resulting in abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis; or by incapacitating episodes more than two weeks in the past 12 months.

2.  For the period from November 18, 2014, the Veteran's degenerative disc disease of the lumbar spine is not manifested by flexion functionally limited to 30 degrees or less; by ankylosis; or by intervertebral disc syndrome resulting in incapacitating episodes.


CONCLUSIONS OF LAW

1.  From July 15, 2009 to November 17, 2014, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).

2.  From November 18, 2014, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in August 2012.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 

The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 
The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.
Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

III.  Factual Background 

A private diagnostic study for October 2004 disclosed lumbosacral degenerative disc disease, disc space narrowing, and mild levoscoliosis.  A private medical records for December 2004 noted intact deep tendon reflexes and sensation, and full strength.  He reported left leg numbness, but no right leg problems.  He denied any bowel or bladder problems.  A private diagnostic study for May 2005 shows the Veteran underwent a decompressive laminectomy, medial facetectomy , foraminotomy and removal of a protruded disc in the thoracolumbar spine, on account of segmental spinal stenoses.  A November 2009 private treatment record recorded normal full lower extremity strength.

At a February 2012 VA examination, the Veteran reported moderate flare-ups when walking downhill, jumping, and going up and down stairs.  The Veteran indicated that he could no longer run anymore because his back would get too inflamed.  The Veteran noted the occasional use of a brace for his back condition.  The Veteran reported severe right leg numbness.  Physical examination did not show any kyphosis or lordosis, or ankylosis.  There were objective findings of forward flexion limited to ninety degrees or greater; extension limitation to twenty degrees, and right lateral flexion to fifteen degrees, left lateral flexion to thirty or more degrees, right lateral rotation to fifteen degrees, and left lateral rotation to thirty degrees or greater.  The combined range of motion was 200 degrees.  The Veteran reported localized tenderness.  Strength was full, with no muscle atrophy.  Deep tendon reflexes were normal, and the reported numbness was not confirmed, clinically.  There was no guarding or muscle spasms reported by the examiner.  

At a November 2014 VA examination, the Veteran reported pain with movement, especially after prolonged standing.  On physical examination, the examiner did not indicate any kyphosis or lordosis, or ankylosis.  There were objective findings of forward flexion limited to sixty-five degrees; extension limitation to fifteen degrees, and right lateral flexion to ten degrees, left lateral flexion to twenty degrees, right lateral rotation to twenty degrees, and left lateral rotation to twenty degrees.  Strength ranged from 4/5 to 5/5, with no atrophy.  Deep tendon reflexes were normal, as was sensation, and the only neurologic abnormalities were limited to the left leg.  The examiner reported muscle spasms that resulted in abnormal gait or abnormal spinal contour but not guarding or localized tenderness.  The examiner noted that the Veteran had intervertebral disc syndrome that did not require bedrest prescribed by a physician in the past twelve months.  

At a November 2016 VA Back Examination, the Veteran reported increased pain and stiffness with a lot of difficulty doing some of the daily household chores over the past two to three years.  The Veteran indicated that he experienced flare-ups at least twice a month.  The Veteran noted that he was unable to stand or walk for long periods of time or repetitive stairclimbing, squatting, bending or moderate heavy lifting.  The Veteran reported the occasional use of a cane and walker.  On physical examination, the examiner did not indicate any kyphosis or lordosis, or ankylosis.  There are objective findings of forward flexion limited to forty-five degrees; extension limitation to fifteen degrees, and right lateral flexion to twenty degrees, left lateral flexion to fifteen degrees, right lateral rotation to fifteen degrees, and left lateral rotation to ten degrees.  Deep tendon reflexes were 1+ in the right lower extremity at the knee, with normal right lower extremity sensation and no radiculopathy in that extremity.  No other neurologic abnormalities were present, other than with respect to the left lower extremity.  The examiner noted localized tenderness, mild to moderate left sided paraspinal tenderness to palpation without asymmetry or spasm.  The examiner indicated that the Veteran did not experience muscle spasm and guarding resulting in abnormal gait or abnormal spine contour.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  

At a May 2017 Board Hearing, the Veteran reported the symptoms of his lower back disability were pain and numbness that prohibited him from doing just about anything.  The Veteran indicated that he took Gabapentin, Tramadol, and aspirin for his pain, along with pain patches and a digital vibrating device.  

IV.  Analysis 

By way of background, the Veteran filed for service connection for low back injury in July 2009.  His claim was granted in a May 2012 rating decision and a 10 percent rating was assigned from July 15, 2009.  After being provided with notice of the May 2012 rating decision and his appellate rights, the Veteran submitted a notice of disagreement with the decision in July 2012.  In an April 2014 rating decision, the RO granted a rating of 20 percent for degenerative disc disease of the lumbar spine effective November 18, 2014, the date the Veteran's treatment records show an increase in severity.  

From July 15, 2009 to November 17, 2014 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine for the period at issue.  

The Veteran reported pain and limitations on walking, sitting and standing due to pain.  At his February 2012 VA examination, his range of forward flexion was considerably greater than 60 degrees, and the combined range of motion was well beyond 120 degrees.  The examination noted full strength, and there was no incoordination.  Even taking the Veteran's complaints of pain into account, the degree of limited flexion or the limitation in the combined range of motion does not even remotely approximate that required for a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Moreover, the examiner noted the absence of guarding or muscle spasms resulting in abnormal gait or abnormal spinal contour.  Although earlier diagnostic studies (prior to the Veteran's surgery in 2005) suggested the presence of mild levoscoliosis, this was not confirmed on later studies, including those since the filing of the claim at issue.

Although the Veteran reported right leg numbness at the examination, clinical examination did not confirm the presence of that symptom, and he has not been diagnosed with a neurologic disorder of that extremity.  The Board notes that a separate rating is already in effect for left lower extremity radiculopathy.  The February 2012 examiner did not otherwise suggest the presence of any other neurologic abnormalities for which a separate evaluation is for consideration.

In sum, for the period prior to November 18, 2014, the evidence shows that forward flexion of the thoracolumbar spine was not functionally limited to 60 degrees or less, the combined range of motion was not functionally limited to 120 degrees or less, and there was no guarding or muscle spasms resulting in abnormal gait or abnormal spinal contour.  Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability from July 15, 2009 to November 17, 2014 under the rating criteria for spine disabilities. 

A higher rating is not warranted under Diagnostic Code 5243 from July 15, 2009 to November 17, 2014.  The evidence does not establish that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks during the past 12 months.  There is no evidence of physician prescribed bed rest or incapacitation.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.




From November 18, 2014  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine for the period from November 18, 2014.  

Review of the November 2014 and November 2016 VA examinations show that forward flexion of the thoracolumbar spine was well in excess of 30 degrees.  Even considering his complaints of pain, the Board points out that he retains a significant range of forward flexion that does not even remotely approximate limitation to 30 degrees or less.  Although his strength was diminished in one muscle group on examination, he has not at any point demonstrated any atrophy, and strength in all other muscle groups has consistently been full.  

Although the Veteran at one point displayed some diminished patellar reflexes on the right, the diminishment was mild, limited to the patellar reflexes, and the examiner did not identify any other right leg abnormalities, and did not diagnose a neurologic disorder.  The examiner in fact specifically found no evidence of a neurologic disorder, except with respect to the left leg.  As noted previously, service connection is already in effect for that neurologic condition.

The Board also notes that the Veteran has not reported, and the record does not establish, any history of incapacitating episodes associated with the back disorder.
 
In light of the above, the Board finds that the preponderance of the evidence is  against the claim for a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from November 18, 2014.  The appeal is denied.






ORDER

Entitlement to a disability evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine from July 15, 2009 to November 17, 2014 is denied.

Entitlement to a disability evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine from November 18, 2014 is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


